 
 
I 
111th CONGRESS 1st Session 
H. R. 1329 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2009 
Mr. Blumenauer (for himself, Mrs. Tauscher, and Mr. LaTourette) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to support efforts by States and eligible local and regional entities to develop and implement plans to reduce greenhouse gas emissions from the transportation sector, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Clean, Low-Emission, Affordable, New Transportation Efficiency Act. 
2.Transportation alternatives 
(a)In generalSubtitle III of title 49, United States Code, is amended by adding at the end the following: 
 
63Transportation alternatives 
 
Sec.  
6301. Definitions. 
6302. Low Greenhouse Gas Transportation Fund. 
6303. Auctioning. 
6304. Plans. 
6305. Recommendations. 
6306. Technical standards. 
6307. Report. 
6308. Funding.  
6301.DefinitionsIn this chapter: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)CharretteThe term charrette means an open, collaborative, multi-day design session that— 
(A)includes a comprehensive description and discussion of proposed plans and projects; 
(B)involves participation and input by stakeholders and the public; 
(C)involves a collaborative process with a series of feedback loops and responses to stakeholder and public comments; and 
(D)is designed to produce 2 or more feasible transportation greenhouse gas reduction plans to be reviewed and evaluated through the stakeholder process to find the most effective option. 
(3)Eligible regional or local entityThe term eligible regional or local entity means a metropolitan planning organization designated under section 134(b) of title 23, or other governmental entity, multi-jurisdictional entity, or tribal agency that is responsible for transportation. 
(4)FundThe term Fund means the Low Greenhouse Gas Transportation Fund established under section 6302(a). 
(5)Greenhouse gasThe term greenhouse gas means carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, and any other greenhouse gas or nongaseous emission that the Administrator determines should be addressed in mobile source greenhouse gas reduction plans. 
(6)Intercity passenger rail projectThe term intercity passenger rail project has the meaning given the term capital project in section 24401. 
(7)Scenario analysisThe term scenario analysis means an analysis that is conducted by identifying different trends and making projections based on those trends to develop a range of scenarios and estimates of how each scenario could— 
(A)improve access to goods and services, including employment, education, and healthcare (especially for the elderly and economically disadvantaged communities); and 
(B)affect rates of— 
(i)motor vehicle miles traveled; 
(ii)motor vehicle hours of operation; 
(iii)use of petroleum-derived transportation fuel; and 
(iv)greenhouse gas emissions from the transportation sector. 
(8)SecretaryThe term Secretary means the Secretary of Transportation. 
(9)StateThe term State means— 
(A)any of the several States; 
(B)the District of Columbia; and 
(C)the Commonwealth of Puerto Rico. 
(10)TransportationThe term transportation means the design, construction, operation, and maintenance of transportation infrastructure, including highway facilities, public transit, rail, bicycle, and pedestrian facilities, and other modes of transporting people, goods, and services. 
6302.Low Greenhouse Gas Transportation Fund 
(a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Low Greenhouse Gas Transportation Fund, consisting of such amounts as are deposited into the Fund under section 6303(c). Amounts deposited into the Fund may be used by the Secretary, without further appropriation, to carry out this chapter. 
(b)Expenditures from Fund 
(1)In generalSubject to the availability of funds deposited under section 6303(c), upon the request of the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary such amounts as the Secretary determines are necessary to provide assistance for use in implementing projects under plans developed pursuant to section 6308(b). 
(2)Administrative expensesNot more than 5 percent of the amounts deposited in the Fund may be used to pay the administrative expenses necessary to carry out this chapter. 
6303.Auctioning 
(a)In generalFor each of calendar years 2012 through 2050, the Administrator shall auction 10 percent of the emission allowances established for each of those calendar years under any program in effect providing for the regulation of greenhouse gas emissions and the auctioning of emission allowances that is administered by the Administrator. 
(b)TimingThe auctions required for each calendar year specified in subsection (a) shall be conducted over the course of at least 4 sessions, spaced evenly over a period beginning 330 days before, and ending 60 days after, the beginning of each such calendar year. 
(c)Deposit of proceedsThe Administrator shall deposit into the Fund the proceeds from each auction conducted under this section. 
6304.Plans 
(a)GoalEach State and eligible regional or local entity shall establish the goal of reducing greenhouse gas emissions from the transportation sector during the 10-year period beginning on the date of the enactment of this chapter by— 
(1)increasing mobility options; 
(2)reducing the number of miles traveled by motor vehicle; and 
(3)reducing the use of petroleum-derived transportation fuel. 
(b)RulemakingNot later than 1 year after the date of the enactment of this chapter, the Secretary, in consultation with the Administrator, shall promulgate regulations for the development of— 
(1)transportation greenhouse gas reduction plans and emission reduction targets for relevant jurisdictions; and 
(2)prioritized lists of greenhouse gas reduction projects described under this chapter. 
(c)Development of transportation greenhouse gas reduction plansEach State and eligible regional or local entity, which represents a population, as of the most recent decennial census, of more than 200,000 individuals, shall develop a transportation greenhouse gas reduction plan, and a prioritized list of projects to support the plan, that are integrated into the long-range transportation plans and transportation improvement programs required under sections 134 and 135 of title 23, of the State or eligible regional or local entity. Such plan and projects shall support the goal established by the State or eligible regional or local entity under subsection (a) by investing in— 
(1)new transit projects eligible for assistance under chapter 53 (or the expansion of operations or frequency of existing transit service); 
(2)an intercity passenger rail project; 
(3)sidewalks, crosswalks, bicycle paths, greenways, pedestrian signals, pavement marking, traffic calming techniques, modification of public sidewalks (including projects to achieve compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.)), and other strategies to encourage pedestrian and bike travel; 
(4)additional freight rail capacity; 
(5)travel or demand management programs, including— 
(A)carpool, vanpool, or car-share projects; 
(B)congestion pricing measures; 
(C)programs to promote telecommuting, flexible work schedules, or satellite work centers; and 
(D)intelligent transportation systems or other operational improvements that are certified by the Administrator to reduce greenhouse gas emissions; 
(6)updates to zoning and other land use regulations and plans— 
(A)to coordinate with local, regional, and State plans; or 
(B)to support infill, transit-oriented development, or mixed-use development; 
(7)improvements in— 
(A)travel and land-use data collection; and 
(B)travel models to better measure greenhouse gas emissions and emission reductions; 
(8)new, local street construction that enhances connectivity, increases the efficiency of network performance, and encourages the use of public transportation, pedestrian walkways, or bicycle lanes; or 
(9)programs to reduce the greenhouse gas emissions from materials or equipment associated with the construction of transportation projects. 
(d)Voluntary participationAny eligible regional or local entity, which represents a population, as of the most recent decennial census, of 200,000 or fewer individuals, may— 
(1)develop a transportation greenhouse gas reduction plan and a prioritized list of projects in accordance with subsection (c); and 
(2)if the entity submits such plan in accordance with subsection (f), receive financial assistance under section 6308. 
(e)Reducing single-occupant motor vehicle travelNotwithstanding subsection (c), the transportation greenhouse gas reduction plan and prioritized list of projects shall not include projects that add new general purpose vehicle lanes or otherwise add capacity for single occupant motor vehicles on the transportation network. 
(f)Submission and updatingEach transportation greenhouse gas reduction plan required under this section shall be— 
(1)submitted to the Secretary not later than 2 years after the date of the enactment of this chapter; and 
(2)updated in coordination with updates to long-range transportation plans and transportation improvement programs required under sections 134 and 135 of title 23, to include an analysis regarding the achievement of the goals of the plan by the State or eligible regional or local entity, as applicable. 
(g)Approval 
(1)In generalSubject to section 6306(b), not later than 180 days after the date of submission of a transportation greenhouse gas reduction plan under subsection (f)(1), the Administrator, with the concurrence of the Secretary, shall approve the plan if the Administrator determines that— 
(A)the plan is likely to achieve the goal established by the State or eligible regional or local entity, as the case may be, under subsection (a); and 
(B)the development of the plan targets and list of projects complies with subsection (h). 
(2)Previously developed plansIf a State or eligible regional or local entity developed a plan to reduce greenhouse gas emissions from the transportation sector before the date of the enactment of this chapter, the State or eligible regional or local entity shall be eligible to receive Federal financial assistance under section 6308 if the Secretary, in consultation with the Administrator, determines and certifies that the plan meets the requirements under this chapter. 
(h)Analysis, public involvement, coordination, consultation, and other requirements 
(1)In generalTransportation greenhouse gas reduction plans and project lists shall be developed with— 
(A)public involvement, including public comment periods and public charrettes; 
(B)regional coordination, including coordination between each State and— 
(i)eligible regional or local entities; 
(ii)the entities that develop transportation greenhouse gas reduction plans; and 
(iii)other transportation and air quality agencies within the region in which the State is located; and 
(C)consultation with representatives of— 
(i)the Environmental Protection Agency; 
(ii)the Department of Transportation; and 
(iii)State and local housing, economic development, and land use agencies. 
(2)Transportation emission reduction targetsTransportation emission reduction targets, at a minimum— 
(A)shall be established for the 10-year period beginning on the date of the enactment of this chapter; and 
(B)shall be reestablished for every subsequent 10-year period until the final year for which Federal financial assistance is available under this chapter. 
(3)Use of most recent dataTransportation greenhouse gas reduction plans and emission reduction targets shall be based on the most recent data and models that is available. 
(4)AnalysisTransportation greenhouse gas reduction plans shall include transportation, economic development, and scenario analysis, including an assessment of the plan’s impact on access to jobs, health care, and education, especially for elderly and economically-disadvantaged communities. 
6305.RecommendationsTo effectively reduce greenhouse gas emissions from the transportation sector, the Secretary and the Administrator shall contract with the Transportation Research Board of the National Academy of Sciences to conduct a study and submit a report to the Administrator and the Secretary, not later than 1 year after the date of the enactment of this chapter, which contains recommendations— 
(1)for improving research and tools to assess the effect of State and local transportation, land use, and environmental planning on motor vehicle usage rates and transportation sector greenhouse gas emissions; 
(2)for improving Federal Government data sources that are necessary to assess greenhouse gas emission data from the transportation sector for use in developing transportation greenhouse gas reduction plans under this chapter; and 
(3)regarding policies and projects to effectively reduce greenhouse gas emissions from the transportation sector. 
6306.Technical standards 
(a)Initial standardsNot later than 2 years after the date of the enactment of this chapter, the Secretary, in consultation with the Administrator and taking into consideration any recommendations contained in the reports submitted under section 6305, shall establish standards for transportation data collection, monitoring, planning, and modeling. 
(b)UpdatesNot later than 5 years after the establishment of standards under subsection (a), and every 5 years thereafter, the Secretary, in consultation with the Administrator, shall update such standards, as appropriate. 
(c)Effect on approvalsAfter standards are established under this section, the Secretary shall approve any transportation greenhouse gas reduction plan submitted under section 6304(g) that meets such standards. 
6307.ReportNot later than 5 years after the date of the enactment of this chapter, and every 5 years thereafter, the Administrator shall submit a report to the committees of the Senate and of the House of Representatives with jurisdiction over transportation and climate change that describes— 
(1)the aggregate reduction in greenhouse gas emissions from the transportation sector expected as a result of the development and implementation of the transportation greenhouse gas reduction plans; 
(2)the impact of other Federal policies and programs on this chapter; 
(3)changes to Federal law that could improve the performance of the transportation greenhouse gas reduction plans; and 
(4)regulatory changes planned to improve the performance of the transportation greenhouse gas reduction plans. 
6308.Funding, implementation, and limitations 
(a)Development and updating of plans and targetsThe Secretary may allocate amounts deposited into the Fund for a fiscal year for States, eligible regional and local entities, and, if the Secretary or the Administrator determines necessary, State or local coordinating agencies. Amounts allocated under this subsection shall be used to develop and update transportation greenhouse gas reduction plans and emission reduction targets under section 6304. 
(b)Implementation of plans and targets 
(1)In generalThe Secretary shall use at least 80 percent of the amounts deposited into the Fund for each fiscal year— 
(A)to support the implementation of transportation greenhouse gas reduction plans; and 
(B)to provide financial assistance to projects described in the transportation greenhouse gas reduction plans as being necessary to meet the goals established by the States or eligible regional or local entities submitting the plans. 
(2)FormulaThe Secretary, in coordination with the Administrator, shall establish and regularly update a formula for the allocation of amounts in accordance with paragraph (1) that— 
(A)reflects the expected per capita reduction in greenhouse gas emissions expected as a result of the implementation of each transportation greenhouse gas reduction plan approved under section 6304(g); 
(B)ensures that at least 60 percent of the amounts are used to implement transportation greenhouse gas reduction plans approved under section 6304(g) that are developed by eligible regional or local entities; 
(C)emphasizes transportation greenhouse gas reduction plans and project lists that increase transportation options and mobility, particularly for low-income individuals, cost-burdened households, minorities, the elderly, households without motor vehicles, and the disabled; and 
(D)during the 5-year period beginning on the date of the enactment of this chapter, takes into consideration reductions in greenhouse gas emissions previously achieved by States and eligible regional or local entities under transportation greenhouse gas reduction plans approved under section 6304(g). 
(3)Cost-burdened household definedIn this subsection, the term cost-burdened household means a household that pays more than 30 percent of the household’s income for housing and earns up to 200 percent of the Federal poverty threshold (as defined by the Office of Management and Budget and annually revised by the Secretary of Health and Human Services) applicable to the number of inhabitants in such household. 
(4)Cost sharingThe Federal share of the cost of a project receiving Federal financial assistance under this section shall be 80 percent. 
(c)Withholding fundsThe Secretary may withhold any portion of the amounts allocated for a State or eligible regional or local entity for a fiscal year under this chapter if the Secretary or the Administrator determines that the State or eligible regional or local entity has not complied with the requirements under this chapter. 
(d)Land use authorityNothing in this chapter may be construed to— 
(1)infringe upon the existing authority of local governments to plan or control land use; or 
(2)provide or transfer authority over land use to any other entity. 
(e)LimitationsThe Secretary may not approve any transportation greenhouse gas reduction plan that proposes to use amounts from the Fund for a project that would be inconsistent with existing design, procurement, and construction guidelines established by the Department of Transportation. 
(f)Congestion pricing measuresAll projects listed under section 6304(c) shall be eligible to receive amounts collected through congestion pricing measures funded under this chapter. . 
(b)Conforming amendmentThe analysis for subtitle III of title 49, United States Code, is amended by inserting after the item relating to chapter 61 the following: 
 
 
Chapter 63—Transportation alternatives 
Sec.  
6301. Definitions. 
6302. Low Greenhouse Gas Transportation Fund. 
6303. Auctioning. 
6304. Plans. 
6305. Recommendations. 
6306. Technical standards. 
6307. Report. 
6308. Funding.  . 
 
